DETAILED ACTION
This is in response to communication filed on February 16, 2021.
Status of Claims
Claims 1, 3 – 12, 14 – 21, and 23 – 26 are pending, of which claims 1, 12, and 17 are in independent form.

Allowable Subject Matter
Claims 1, 3 – 12, 14 – 21, and 23 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of incrementing a counter associated with a load instruction that causes multiple errant loads and needs resynchronization by a first value or decrementing the counter by a second value, the first value being greater than the second value, and executing instructions in a speculative mode or a non-speculative mode based on the counter value, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application 20120303934 discloses resync and a count of loads.
U.S. Patent 812823 discloses counters for load operations with correct predictions and mispredictions, disabling prediction if over a threshold.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184